Case 1:19-cv-18597-RMB-KMW Document 22 Filed 10/30/20 Page 1 of 2 PageID: 208



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 RAYMOND SKELTON on behalf of      :
 himself and all other             :
 similarly situated persons,       :     CIV. NO. 19-18597 (RMB)
                                   :
                   Plaintiff       :
      v.                           :           ORDER
                                   :
 NEW JERSEY DEP’T OF CORR.,        :
 et al.,                           :
                                   :
                Defendants         :
 ______________________________
      For the reasons set forth in the accompanying Opinion,

      IT IS on this 30th day of October 2020,

      ORDERED that Defendants’ motion to dismiss (Dkt. No. 14) is

 GRANTED; Plaintiff’s claims against the NJDOC are DISMISSED with

 prejudice as barred by the Eleventh Amendment; Plaintiff’s claims

 against   Hicks   and   Powell   in   their   individual   and   official

 capacities are DISMISSED without prejudice under Federal Rule of

 Civil Procedure 12(b)(6) and 42 U.S.C. § 1997e(c)(1) for failure

 to state Eighth Amendment claims of failure to protect inmate

 health and failure to provide adequate medical care for prisoners’

 serious medical needs, failure to state a conspiracy claim under

 42 U.S.C. § 1983, and failure to state claims for violation of the

 Americans with Disabilities Act and Rehabilitation Act; and it is

 further
Case 1:19-cv-18597-RMB-KMW Document 22 Filed 10/30/20 Page 2 of 2 PageID: 209



      ORDERED that Plaintiff is granted leave to file an Amended

 Complaint within 45 days of the date of entry of this Order.



                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                      2
